Citation Nr: 1532987	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating, greater than 30 percent for headaches associated with left C7 radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1965 to November 1968, and from January 1992 to October 1992, in addition to several years of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied a rating of greater than 30 percent for the Veteran's service-connected headaches.  The Veteran perfected his appeal to the Board, and in June 2012 and September 2014 decisions the Board remanded this matter for additional development.

The issue of entitlement to TDIU is part-and-parcel with the Veteran's underlying claim for an increased rating.  This matter was also remanded by the Board in 2014 for the RO to "consider whether the Veteran is entitled to TDIU."  While no formal adjudication of that matter was completed, an internal memorandum was generated in May 2015 entitled to a "Consideration of Individual Unemployability per Remand."  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire rating period, the Veteran has suffered prostrating attacks of headaches, but they have not been productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for headaches associated with left C7 radiculopathy have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Code 5293-8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Headaches

The Veteran is seeking a higher rating for his service-connected headaches.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected   disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for headaches in a decision not currently on appeal; rather the Veteran seeks an increased rating.  On a claim for an increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In considering the rating on appeal, the Board has considered applying alternate Codes to evaluate the Veteran's service-connected disability where applicable.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and that one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

In the October 2008 decision on appeal, the Veteran's 30 percent evaluation for headaches, effective April 3, 2006, was continued without increase.  The Veteran's headaches are rated under 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code (DC or Code) 5293-8100 (2014).  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 8100 is used for rating the Veteran's actual headaches, while DC 5293 relates to intervertebral disc syndrome, the underlying source of the disability.  Of note, DC 5293 was changed to DC 5243 prior to the period on appeal.  See 68 Fed. Reg. 51454 (Aug 27, 2003).  Here the use of a hyphenated Code to reference intervertebral disc syndrome is done only to highlight the underlying  cause of the Veteran's headaches, rather than provide additional relevant rating criteria for consideration in rating the Veteran's disability.

Diagnostic Code 8100 provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum schedular rating of 50 percent is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.  The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, p. 1080 (3rd Ed. 1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

After reviewing the entire claims file, the Board finds that the Veteran's headaches have not been more than 30 percent disabling for any period on appeal.  Specifically, symptoms of headaches have been prostrating, but not productive of severe economic inadaptability.

During a 2007 hearing before a decision review officer, the Veteran testified that he was experiencing headaches which were "absolutely ferocious sometimes to the point of being nausea[ting]" and affecting his sleep.  When these attacks occur, the Veteran reportedly needs to sit down with an ice pack on his head.  In an August 2009 communication to VA, the Veteran reported that his "[h]eadaches are almost constant with periodic vomiting."  The Veteran is competent to report on symptoms which are capable of lay observation including nausea.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that he has endorsed such symptoms, his reports are competent and probative of his currently level of disability.

However, without symptoms productive of severe economic inadaptability, a rating of greater than 30 percent simply cannot be granted, and such a determination is well beyond the Veteran's lay competence.  Thus, the Board is left only with the competent reports of VA examiners in August 2008 and December 2012 which do not show that headache symptoms have been productive of severe economic inadaptability.  

In August 2008 the Veteran underwent a VA examination primarily focused on his spine.  At that time, the Veteran's headaches were bad enough that he was "unable to function at all" two to three days a week.  In a separate August 2008 examination focused on mental health disorders, the Veteran endorsed being "frequently incapacitated by migraine headaches," but the examiner made no assertion as the impact of such headaches.

During his December 2012 VA examination, the Veteran stated that he found it difficult to differentiate between his cervical spine pain and headache symptoms.  He describes daily headaches as being located in the posterior occipital area and also felt deep in the head and behind the eyes.  These headaches were "relatively severe," bilateral, and productive of constant steady pain.  The Veteran's headaches were associated with photophobia and phonophobia.  Though the Veteran endorsed experiencing prostrating headaches at least two to three times a month, the examiner clarified that these were non-migraine headaches.  

Crucially, the examiner opined that the Veteran's symptoms "were less likely as not productive of severe economic inadaptability."  In arriving at this conclusion, the examiner recognized that the Veteran has daily significant headaches, with prostrating headaches at least several times monthly.  While it was "unlikely that he would be able to work during the prostrating headaches" such headaches did not "seem to be of a frequency or duration to qualify as productive of severe economic inadaptability."  In support of this conclusion, the examiner commented that "[t]he fact that the [V]eteran has been able to be successful in college, working for his old company, and [is] excited about prospects for the future does not indicate to this examiner that his headaches are of a severity to be productive of severe economic inadaptability."  The Board finds the examiner's conclusion highly probative to the extent that it is well-supported by the record, but cautions that the conclusion is limited to the question of economic adaptability, and in no way is construed to be an assessment of the Veteran's overall ability to be employed.  Regardless, the Board notes that the Veteran's ability to attend school is itself prima facia evidence of his capacity to adapt in making efforts to overcome the limitations of his headache disability.

Thus, the Board is left with clear evidence that the Veteran's headaches - while prostrating - are not productive of severe economic inadaptability, and a rating of greater than 30 percent therefore cannot be granted on a schedular basis.  Accordingly, the Board concludes that the Veteran's headache disability have been not more than 30 percent disabling throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether referral for one or more extraschedular ratings is warranted for service-connected headaches.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected headaches reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the headaches on the basis of frequency and severity, in addition to economic inadaptability resulting from prostrating effect; thus, the demonstrated manifestations - namely headaches which are sometimes prostrating, during which the Veteran rests, but are not productive of economic inadaptability - are contemplated by the provisions of the rating schedule.  This includes symptoms such as nausea, vomiting, sensitivity to light, and sensitivity to sound to the extent that these merely represent the underlying symptoms of a prostrating episode.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding headaches that would render the schedular criteria inadequate.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of cervical spine radiculopathy, tinnitus, radiculopathy/neuropathy of the upper extremities, and hearing loss in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 
	(TDIU()T

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in July 2008, September 2008, and June 2009.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although VA's duty to notify was satisfied subsequent to the initial adjudication of the increased rating issue on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in May 2015, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation claim, the Court has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in June 2009.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in August 2008 and June 2012, during which examiners conducted physical examinations of the Veteran, were provided the Veteran's treatment records for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that the June 2012 examiner was not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding his headaches, and the Veteran's treatment records were nonetheless considered.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	

ORDER

A rating in excess of 30 percent for headaches associated with left C7 radiculopathy is denied.	


REMAND

In October 2008, VA received a letter from the Veteran stating that VA was in "error" for addressing the question of TDIU as the Veteran "did not request this action."  He was adamant that he was "self-employed, and as difficult as it is, [he was] still trying to support [himself] and [his] family."  

Nonetheless, the U.S. Court of Appeals of Veterans Claims (the Court) has made clear that a claim for TDIU is part and parcel of a claim for an increased evaluation where otherwise raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is for this reason that the Board remanded this claim in 2014. 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  What is not known at this point is whether the Veteran's employment is/has been gainful.  

Throughout the period on appeal, the Veteran has reportedly been either self-employed, or enrolled in school to study mechanical engineering.  In March 2012, it was noted that he was working for his old company while attending school.  In July 2014, it was noted that he was working as machinist, mostly doing design.   In September 2014, a letter was sent to the Veteran describing additional evidence needed if he wished to file a claim for TDIU, along with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He did not respond.  Without that form, VA has only the few scattered notations above about his employment history, and there is no way to determine if it has been gainful.

The reason the claim is being remanded again is while the RO completed an internal memorandum "considering" the claim for TDIU, this is not sufficient for the Board to proceed.  The Board certainly cannot adjudicate the claim when the RO did not include it in the supplemental statement of the case, so the Veteran has had no notice it is under appellate consideration.  The internal memorandum does not provide the Veteran any notice as to why the claim was being denied, and no separate letter was sent to him informing him of the reason(s) for the denial.  Another SSOC must be issued on the question of TDIU.  

Certainly, if the Veteran does not wish VA to consider a claim for TDIU, we will not do so, and he should so advise.  Otherwise, caselaw states VA must consider it, but at this moment, there is insufficient evidence of record to adequately do so, and he must complete VA Form 21-8940.


Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative a supplemental statement of the case on the issue of TDIU and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


